Exhibit LIMITED LIABILITY COMPANY AGREEMENT OF CERNICALO SHIPPING LLC A Marshall Islands Limited Liability Company TABLE OF CONTENTS 1DEFINED TERMS 1 2ORGANIZATION 2 2.1 Formation. 2 2.2 Name. 2 2.3 Purpose. 2 2.4 Registered Office; Registered Agent. 3 2.5 Principal Office. 3 2.6 Term. 3 2.7 Authorized LLC Shares; Vote 3 3CAPITAL CONTRIBUTIONS 3 3.1 Capital Contributions. 3 3.2 No Interest on Capital Contributions. 3 4MANAGEMENT 4 4.1 Management By Member. 4 4.2 Delegation of Authority and Duties. 5 5LIABILITY, EXCULPATION AND INDEMNIFICATION 5 5.1 Liability. 5 5.2 Exculpation. 5 5.3 Indemnification. 6 5.4 Expenses. 6 5.5 Severability. 6 5.6 No Third Party Rights. 6 6DISTRIBUTIONS 7 6.1 Distributions/Available Cash. 7 7BOOKS AND RECORDS; FISCAL YEAR; TAX MATTERS 7 7.1 Books and Records. 7 7.2 Fiscal Year. 7 7.3 Tax Matters. 7 8MISCELLANEOUS 7 8.1 Complete Agreement. 7 8.2 Governing Law. 8 8.3 Headings. 8 8.4 Severability. 8 8.5 Amendment. 8 Schedule 1:Ownership of LLC Shares i LIMITED LIABILITY COMPANY AGREEMENT This Limited Liability Company Agreement (the “Agreement”) of CERNICALO SHIPPING LLC (the “Company”), is made and entered into effective as of the 3rd day of January, 2008, by Eagle Bulk Shipping Inc., a corporation organized under the laws of the Republic of the Marshall Islands (the “Member”). RECITALS WHEREAS, the Member is the sole Member of the Company and desires to organize the Company and provide for the management of the Company and its affairs and for the conduct of its business. NOW, THEREFORE, it is agreed as follows: DEFINED TERMS The terms used in this Agreement, with their initial letters capitalized, shall, unless the context thereof otherwise requires, have the meanings specified in this Article 1.The singular shall include the plural and the masculine gender shall include the feminine and neuter, and vice versa, as the context requires.When used in this Agreement, the following terms shall have the meanings set forth below: (a) “Act” shall mean the Limited Liability Company Act of 1996 of the Republic of the Marshall Islands, as the same may be amended from time to time. (b) "Affiliate" shall mean, with respect to a specified Person, any Person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with the specified Person.As used in this definition, the term "control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether through ownership of voting securities, by contract or otherwise (c) “Agreement” shall mean this Limited Liability Company Agreement as originally executed and as amended, modified, supplemented or restated from time to time in accordance with the terms of this Agreement. (d) “Business” shall mean engaging in any lawful business, purpose or activity permitted by the Act. (e) “Certificate” shall mean the Certificate of Formation filed pursuant to the Act with the Republic of the Marshall Islands Registrar of Corporations pursuant to which the Company was organized as a Marshall Islands limited liability company. (f) “Company” shall have the meaning set forth in the preamble. (g) "Covered Person" means the Member, an Affiliate of the Member, any officer, director, shareholder, partner, member, employee, representative or agent of the Member or any of their respective Affiliates, or any current or former officer, employee or agent of the Company or any of its Affiliates. (h) “LLC Shares” shall mean the aggregate limited liability company interests of the Company authorized to be issued pursuant to this Agreement. (i) “Member” shall have the meaning set forth in the preamble and shall have the same meaning as the term “member” under the Act. (j) “Person” shall mean a natural person, corporation, partnership, joint venture, trust, estate, unincorporated association, limited liability company, or any other juridical entity. ORGANIZATION Formation. The Company was formed as a limited liability company under the Act on January 3, 2008, by the filing of the Certificate with the office of the Marshall Islands Registrar of Corporations.Any and all actions in connection with such formation are hereby ratified, confirmed and approved. Name. The name of the Company formed by the filing of the Certificate is “Cernicalo Shipping LLC” and all Business of the Company shall be conducted in the name set forth in the Certificate or such other names that comply with applicable law as the Member may from time to time designate. Purpose. The purpose for which the Company is established is to engage in the Business and in any lawful activity permitted by the Act as the Company may deem necessary, appropriate, proper, advisable, convenient or incidental to or for the furtherance of the Business. 2 Registered Office; Registered Agent. The registered office of the Company required by the Act to be maintained in the Republic of the Marshall Islands shall be the office of the initial registered agent named in the Certificate or such other office as the Member may designate from time to time in the manner provided by law.The registered agent of the Company in the Republic of the Marshall Islands shall be the initial registered agent named in the Certificate or such other person or persons as the Member may designate from time to time in the manner provided by law. Principal Office. The principal office of the Company shall be the Company’s registered office except as otherwise may be determined by the Member. Term. The Company commenced its existence on the date the Certificate was accepted for filing by the Registrar of Corporations, and shall have perpetual existence unless the Company is dissolved in accordance with the Act. Authorized LLC Shares; Vote · The aggregate number of LLC Shares of the Company authorized to be issued pursuant to this Agreement is one hundred · The Member’s ownership of LLC Shares in the Company is set forth in Schedule 1 hereto. · Each LLC Share owned by a Member shall entitle the Member to one (1) vote on any matter brought before the Member for a vote. The Member shall own all of the LLC Shares issued and outstanding. CAPITAL CONTRIBUTIONS Capital Contributions. The Member shall contribute such sums and/or assets as it, in its sole discretion, shall deem necessary or appropriate to enable the Company to carry out its Business. No Interest on Capital Contributions. Except as otherwise expressly provided herein, the Member shall not receive any interest on its capital contributions to the Company. 3 MANAGEMENT Management By Member. The management of the Company shall be vested exclusively in the Member.The Member, in its capacity as sole Member, may make all decisions and take all actions for the Company as in its sole discretion it shall deem necessary or appropriate to enable the Company to carry out the purposes for which the Company was formed including, without limitation, the following: entering into, making and performing contracts, agreements, undertakings and guarantees of whatsoever kind and nature in the name and on behalf of the Company; setting aside reserves, opening and maintaining bank and investment accounts and arrangements, drawing checks and other orders for the payment of money, and designating individuals with authority to sign or give instructions with respect to those accounts and arrangements; selling, conveying, mortgaging, pledging, exchanging and disposing of property; incurring liabilities, borrowing money, issuing notes, bonds and other obligations and securing any of the Company’s obligations by mortgage or pledge of any of the Company’s property or income; collecting sums due to the Company; bringing and defending on behalf of the Company actions and proceedings at law or in equity before any court or governmental, administrative or other regulatory agency, body or commission or otherwise; selecting, removing, and changing the authority and responsibility of lawyers, auditors and other advisers and consultants; issuing Powers of Attorney in favor of such persons as it may deem necessary or appropriate to carry out and implement any decisions made or actions taken on behalf of the Company pursuant to this Section 4.1; and the adoption of such resolutions, including by unanimous written consent, as it may deem necessary or appropriate to approve any decisions made or actions taken on behalf of the Company pursuant to this Section 4.1. 4 Any correspondence sent by the Member, in its capacity as sole Member, on behalf of the Company and any agreements, contracts, undertakings, Powers of Attorney or other documents executed by the Member, in its capacity as sole Member, on behalf of the Company shall be signed by the Member as follows: CERNICALO SHIPPING LLC By:Eagle Bulk Shipping Inc., its Sole Member By: Name: Title: Delegation of Authority and Duties. Any person dealing with the Company may rely upon the authority of the Member, in its capacity as sole Member in taking any action in the name of the Company without inquiry into the provisions of this Agreement or compliance herewith, regardless of whether that action actually is taken in accordance with the provisions of this Agreement. Unless authorized to do so by this Agreement or the Member, in its capacity as sole Member, no agent or employee of the Company shall have any power or authority to bind the Company in any way, to pledge its credit, or to render it liable pecuniarily for any purpose. LIABILITY, EXCULPATION AND INDEMNIFICATION Liability. Except as otherwise provided by the Act, all debts, obligations and liabilities of the Company (including, without limitation, under a judgment, decree or order of a court), whether arising in contract, tort or otherwise, shall be solely the debts, obligations and liabilities of the Company, and no Covered Person shall be obligated personally for any such debt, obligation or liability of the Company solely by reason of being a Covered Person. Exculpation. No Covered Person shall be liable to the Company or any other Covered Person for any loss, damage or claim incurred by reason of any act or omission performed or omitted by such Covered Person in good faith on behalf of the Company and in a manner believed to be within the scope of authority conferred on such Covered Person by this Agreement, except that a Covered Person shall be liable for any such loss, damage or claim incurred by reason of such Covered Person’s gross negligence, willful misconduct or willful breach of this Agreement. 5 Indemnification. To the fullest extent permitted by applicable law, the Company shall indemnify and hold harmless each Covered Person from and against any and all losses, claims, demands, liabilities, expenses, judgments, fines, settlements and other amounts arising from any and all claims, demands, actions, suits, proceedings, civil, criminal, administrative or investigative, in which the Covered Person may be involved, or threatened to be involved; as a party or otherwise, by reason of its management of the affairs of the Company or which relates to or arises out of the Company or its property, business or affairs, except that no Covered Person shall be entitled to such indemnification with respect to any loss, damage or claim incurred by such Covered Person by reason of such Covered Person’s gross negligence, willful misconduct or willful breach of this Agreement; provided, that any indemnity under this Section 5.3 shall be provided out of and to the extent of Company assets only, and no Covered Person shall have any personal liability on account thereof. Expenses. To the fullest extent permitted by applicable law, expenses (including, without limitation, reasonable attorneys’ fees, disbursements, fines and amounts paid in settlement) incurred by a Covered Person in defending any claim, demand, action, suit or proceeding relating to or arising out of their performance of their duties on behalf of the Company shall, from time to time, be advanced by the Company prior to the final disposition of such claim, demand, action, suit or proceeding upon receipt by the Company of an undertaking by or on behalf of the Covered Person to repay such amount if it shall ultimately be determined by a court of competent jurisdiction that the Covered Person is not entitled to be indemnified as authorized in Section 5.3. Severability. To the fullest extent permitted by applicable law, if any portion of this Article 5 shall be invalidated on any ground by any court of competent jurisdiction, then the Company shall nevertheless indemnify each Covered Person as to costs, charges and expenses (including reasonable attorneys’ fees), judgments, fines and amounts paid in settlement with respect to any action, suit or proceeding, whether civil, criminal, administrative or investigative, including an action by or in the right of the Company, to the fullest extent permitted by any applicable portion of this Article 5 that shall not have been invalidated. No Third Party Rights. Except as expressly provided herein, none of the provisions of this Article 5 shall be deemed to create or grant any rights in favor of any third party, including, without limitation, any right of subrogation in favor of any insurer or surety.
